DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2022.
Applicant's election with traverse of claims 17-18 in the reply filed on 1/27/2022 is acknowledged.  The traversal is on the ground(s) that the amended claim 17 requires sputtering according to the process of claim 1.  This is not found persuasive because claim 17 is directed to an apparatus and the recitation “so as to receive a plurality of integrated circuit (“IC”) units for sputtering, according to the process of claim 1” only requires that the apparatus is capable to being used for the sputtering process described in claim 1. As such, the recitation of sputtering is still merely an intended use of the apparatus and the restriction requirement should be maintained. Additionally, claim 17 does not require the steps of preparing the holding ring, such as “applying a layer to a holding ring” and “cutting an array of apertures in the layer.”
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “said apertures and recesses arranged to align so as to receive a plurality of integrated circuit (“IC”) units for sputtering, according to the process of claim 1.” This limitation is unclear as to whether “the process of claim 1” refers only to the step of “applying a sputtering process to said IC units engaged with said holding ring” or the entire process of claim 1 including applying a layer to a holding ring, cutting an array of apertures in the layer, etc.
Claim 18 depends on claim 17 and thus is indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2016013981 A1).
Regarding claim 17, Lim (WO 2016013981 A1) teaches a steel support block (template) having apertures 12 (recesses) within and a rubber layer 15 comprising apertures 30 that correspond to (align) the apertures in the steel support block (pg. 5 line 11-16; Fig. 2). Additionally, a bracket 20 is engaged with a lip in the rubber layer and bolted to the steel block to hold the rubber layer in place (pg. 5 line 11-16; Fig. 2). The bracket 20 engaged with the rubber layer 15 forms a frame (holding ring) having an array of apertures 30 to be received by the steel support block 10 (template) (Fig. 1, Fig. 2), wherein the apertures 30 are configured to receive integrated circuit (IC) units (pg. 3 line 7-11, claim 1; Fig. 2).
Lim fails to explicitly teach the frame formed by the rubber layer and bracket is a ring. However, absent any persuasive evidence that the particular shape of the frame is significant, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the frame and associated steel support block to a ring shape because this is an obvious matter of design choice. See MPEP 2144.04(IV)(B).
Lim fails to explicitly teach that the IC units are received for sputtering according to the process of claim 1. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2016013981 A1) in view of Baek (US 20170162412 A1).
Regarding claim 17, Lim (WO 2016013981 A1) teaches a steel support block (template) having apertures 12 (recesses) within and a rubber layer 15 comprising apertures 30 that correspond to (align) the apertures in the steel support block (pg. 5 line 11-16; Fig. 2). Additionally, a bracket 20 is engaged with a lip in the rubber layer and bolted to the steel block to hold the rubber layer in place (pg. 5 line 11-16; Fig. 2). The bracket 20 engaged with the rubber layer 15 forms a frame (holding ring) having an array of apertures 30 to be received by the steel support block 10 (template) (Fig. 1, Fig. 2), wherein the apertures 30 are configured to receive integrated circuit (IC) units (pg. 3 line 7-11, claim 1; Fig. 2).
Lim fails to explicitly teach the frame formed by the rubber layer and bracket is a ring. However, Baek (US 20170162412 A1), in the analogous art of supports to receive a plurality of IC units, teaches a ring frame 155 having an adhesive layer 165 for receiving IC units 160 (para 0031; Fig. 6B-6C). The ring frame and adhesive layer of Baek are analogous to the bracket and rubber layer of Lim in that they both receive and hold IC units (Baek para 0031, Fig. 6B-6C; Lim pg. 5 line 11-24, Fig. 2, 3A-3B). Additionally, Baek teaches rectangular holders as alternatives to ring holders (para 0028-0031; Fig. 3A-3C, Fig. 6A-6C). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rectangular arrangement of Lim, including the slot to receive the rubber layer, with a ring-shaped arrangement for receiving IC units because this is a substitution of equivalent elements yielding predictable results.

Alternatively, Baek teaches the IC units held by the ring frame are offloaded for sputtering (para 0031). Because Baek teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform sputtering on the IC units with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 18, the previous combination of Lim and Baek fails to explicitly teach the IC units are ball grid array chips, said apertures sized to allow solder ball connections of the BGA chips to pass through the aperture but retain the IC portion of the BGA chip. However, Baek teaches laser cutting such that an overhang 185 extends past the aperture 180 in the stencil such that the overhang receives the IC unit 195 while solder balls project into the aperture (para 0032; Fig. 7A-7B), wherein the IC unit may be a BGA chip including solder ball connections (para 0002, 0005, 0033).
Because Baek teaches that such IC units and holding methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use BGA chips and size the apertures in the rubber layer of Lim in view of Baek such that . 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 20170162412 A1) in view of Lim (WO 2016013981 A1).
Regarding claim 17, Baek (US 20170162412 A1) teaches a ring frame 155 (holding ring) having an adhesive layer 165 for receiving a plurality of IC units to be offloaded for sputtering, wherein an array of apertures 180 is cut into the adhesive layer using a laser cutting technique to receive IC units (para 0028-0032; Fig. 6A-6C, Fig. 7A).
Baek fails to explicitly teach a template having an array of recesses, said template arranged to receive the holding ring, wherein the apertures and recesses are arranged to align. However, Lim (WO 2016013981 A1), in the analogous art of supports to receive a plurality of IC units, teaches a support block 10 having apertures 12 (recesses) and configured to receive a rubber layer 15 and a bracket 20, wherein the rubber layer contains apertures 30 configured to receive IC units (pg. 5 line 11-24; Fig. 2). The ring frame and adhesive layer of Baek are analogous to the bracket and rubber layer of Lim in that they both receive and hold IC units (Baek para 0031, Fig. 3A-3C; Lim pg. 5 line 11-24, Fig. 2, 3A-3B). Additionally, Baek teaches rectangular holders as alternatives to ring holders (para 0028-0031; Fig. 3A-3C, Fig. 6A-6C).
Because Lim teaches that such IC holding units were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to offload 
Regarding claim 18, the combination of Baek and Lim teaches IC units are ball grid array chips (Baek para 0002, 0033), said apertures in the holding ring sized to allow solder ball connections of the BGA chips to pass through the aperture but retain the IC portion of the BGA chip (Baek para 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PATRICK S OTT/Examiner, Art Unit 1794                                         

/JENNIFER WECKER/Primary Examiner, Art Unit 1797